                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ZAIDAN ABED-RABUH,                           )          Case No. 3:17-cv-15
                                             )
               Plaintiff,                    )          JUDGE KIM R. GIBSON
                                             )
       ~                                     )
                                             )
JAGDAT HOOBRAJH, TRINITY                     )
TRUCKING EXPRESS, INC., J & J                )
INTERNATIONAL, LLC, and ST.                  )
GEORGE TRUCKING & WAREHOUSE,                 )
INC.,                                        )
                                             )
               Defendants.                   )



                              MEMORANDUM OPINION

       Pending before the Court is the Defendants' Motion to Strike the Supplemental

Report of Plaintiff's Proposed Expert, Ruth Jones, D.O. (ECF No. 50). This motion is fully

briefed (see ECF No. 50, 52) and is ripe for disposition. For the reasons stated below,

Defendants' motion is DENIED.

I.     Introduction


       This case arises from a trucking accident that took place on the Pennsylvania

Turnpike in Bedford County, Pennsylvania. (See ECF No. 1 1[ 9-10.) Plaintiff Zaidan

Abed-Rabuh alleges that he was injured when the tractor trailer he was driving collided

with another tractor trailer driven by Defendant Jagdat Hoobrajh. (Id. 1[ 10.)

        Plaintiff filed a Complaint against Defendants on January 30, 2017. (See id.) From

early 2017 until September 14, 2018, the parties engaged in discovery. (See ECF No. 41,45,
46.) The instant Motion to Strike results from a discovery dispute that arose between the

parties regarding expert discovery.

       According to a scheduling ordered entered by the Court on February 14, 2018,

Plaintiff was to submit expert reports by June 30, 2018, and Defendants were to submit

expert reports by July 31, 2018. (ECF No. 42.)

       On June 29, 2018, Plaintiff served Defendants with the expert report of Ruth Jones,

0.0. (the "First Report"). Dr. Jones based the opinions in her First Report on certain

medical records and the transcript from Plaintiff's deposition. (ECF No. 50 at 8.) The First

Report opined Plaintiff's injuries were caused by the accident and concluded that Plaintiff

"will not be able to return to his previous occupation" as a truck driver. (Id. at 10-11.) In

her First Report, Dr. Jones specifically "reserved the right to modify the opinions [in the

report] should [she] receive additional information about this patient." (Id. at 11.)

       On July 5, 2018, five days after Plaintiff's deadline to submit expert reports,

Defendants provided Plaintiff with 297 pages of medical records that were not previously

available to Plaintiff and a copy of the expert report of Dr. Marilyn Yadlowski, M.D. (ECF

No. 52 at 3.) Additionally, Dr. Jones was able to conduct a physical examination of

Plaintiff on August 21, 2018. (ECF No. 50 at 17.)

       After reviewing the newly produced medical records, the expert report of Dr.

Yadlowski, and conducting a physical examination of Plaintiff, Dr. Jones prepared a

second supplemental expert report dated October 15, 2018 (the "Supplemental Report").

(Id. at 17-19.) The Supplemental Report reiterated the opinions in Dr. Jones's First Report,

including that Plaintiff's injuries were caused by the accident and that Plaintiff would be

                                             -2-
unable to return to his previous occupation as a truck driver. (Id. at 18-19.) Plaintiff

served Defendants with the Supplemental Report on October 16, 2018. (Id. at 16.)

        On October 19, 2018, Defendants filed a Motion to Strike Plaintiff's Supplemental

Expert Report of Ruth Jones, D.O. (id.), arguing that the Court should strike Dr. Jones's

Supplemental Report because it was served after Plaintiff's deadline to serve expert

reports. (Id. at 3-5.) Defendants argue that they are prejudiced by Plaintiff's untimely

submission of the Supplemental Report and that Plaintiff served the Supplemental Report

for improper "strategic reasons." (Id. at 4.) In the alternative, Defendants request that

discovery be extended so that Defendants can depose Dr. Jones before filing dispositive

motions. (Id. at 5.)

        Plaintiff filed a response on October 23, 2018. (ECF No. 52.) Plaintiff argues that

the timing of Dr. Jones's Supplemental Report is appropriate because Dr. Jones did not

have access to certain medical records, Dr. Yadlowski's expert report, and the findings of

her physical examination of Plaintiff. (Id. at 3-5.) Plaintiff emphasizes that Dr. Jones's

Supplemental Report was necessary because Defendants did not provide Plaintiff with all

medical records and expert reports until after Plaintiff served Dr. Jones's First Report and

the expert-discovery deadline had passed. (Id.)

II.    Jurisdiction

       The Court has subject-matter jurisdiction over this case under 28 U.S.C. § 1332

because Plaintiff is a resident of Washington, Defendants are residents of New York and

New Jersey, and the amount-in-controversy exceeds $75,000. (See ECF No. 1.) Venue is




                                            -3-
proper under 28 U.S.C. § 1391 because a substantial part of the events giving rise to this

action occurred in the Western District of Pennsylvania. (Id. at 2.)

III.    Standard of Review


        Under Rule 12(f), a court may "strike from a pleading . . . any redundant,

immaterial, impertinent, or scandalous matter." FED. R. Ov. P. 12(f); Nelson v. Bender, No.

3:15-64, 2015 WL 8207490, at *4 (W.D. Pa. Dec. 7, 2015).

       Courts have also held that motions to strike are the appropriate vehicle to contest

the submission of an improper or untimely expert report. See, e.g., Doyle v. A.C. & S., Inc.,

01-MD-875, 2012 WL 6739912, at *4-5 (E.D. Pa. Dec. 27, 2012). The Third Circuit has

created a five-factor balancing test in determining whether a supplemental expert report

should be stricken.     Courts must consider: (1) the prejudice to defendants; (2) the

defendants ability to cure the prejudice; (3) the extent to which allowing the amended

report would disrupt the proceedings; (4) whether Plaintiff failed to comply with the

Court's scheduling orders willfully or in bad faith; and (5) the importance of the evidence

at issue. Id. (citing ZF Meritor, LLC v. Eaton Corp., 696 F.3d 254, 298 (3d. Cir. 2012)).

IV.    Discussion

       There are two issues here. The first issue is whether Dr. Jones's Supplemental

Report was a proper supplementation of her First Report. The second issue is whether the

Supplemental Report is so prejudicial to Defendants that it must be stricken.




                                               -4-
       A.      Dr. Jones's Supplemental Report was a Proper Supplementation of her
               First Report


       The Court firstly notes that Dr. Jones's Supplemental Report was untimely under

the Court's February 14, 2018 scheduling order, which required Plaintiff to serve

Defendants with expert reports by June 30, 2018. (ECF No. 42.) On the other hand, the

Court notes that under the Federal Rules of Civil Procedure, parties have a duty to

supplement expert reports "in a timely manner if the party learns that in some material

respect the disclosure or response is incomplete or incorrect, and if additional or

corrective information has not otherwise been made known to the other parties during the

discovery process in writing." FED. R. Civ. P. 26(e)(l)(A).

       While Dr. Jones's Supplemental Report was untimely under the Court's

scheduling order, it was timely under the Federal Rules of Civil Procedure. Under Rule

26(e)(2), a "party's duty to supplement extends both to information included in the report

and to information given during the expert's deposition. Any additions or changes to this

information must be disclosed by the time of the party's pretrial disclosures under Rule

26(a)(3) are due." Under Rule 26(a)(3), a party must provide the opposing party with all

evidence that it plans to produce at trial at least 30 days before trial. Therefore, Plaintiff

has a duty to supplement its expert reports to account for new information until at least

30 days before trial. And because trial has not yet been scheduled in this case, Dr. Jones's

Supplemental Expert report was timely under Rule 26.

       The remaining question is whether Dr. Jones's Supplemental Report contains

appropriate information for a supplemental report. Courts have held that supplemental


                                             -5-
expert reports under Rule 26(e) may be used "only for the narrow purpose of correcting

inaccuracies or adding information that was not available at the time of the original

report." In re Asbestos Products Liability Litig. (No. VI), 289 F.R.D. 424, 425 (E.D. Pa. 2013)

(quoting Sancom, Inc. v. Qwest Comm. Corp., 683 F. Supp. 2d 1043, 1062-63 (D. S.D. 2010)).

       Rule 26(e) "is not an avenue to correct failures of omission because the expert did

an inadequate or incomplete preparation, [to] add new opinions, or [to] deepen or

strengthen existing opinions." Id. (citing Akeva LLC v. Mizuno Corp., 212 F.R.D. 306, 301

(M.D.N.C. 2002); Beller ex rel. Beller v. U.S., 221 F.R.D. 689, 691 (D. N.M. 2003); Keener v.

U.S., 181 F.R.D. 639,640 (D. Mont. 1998); Leviton Mfg. Co., Inc. v. Nicor, Inc., 245 F.R.D. 524,

238 (D. N.M. 2007)).

       Here, the Court finds that the primary purpose of Dr. Jones's Supplemental Report

was to incorporate information that was unavailable when she submitted her first

supplemental report. The first paragraph of Dr. Jones's Supplemental Report states that:

       Since my [First Report] of June 28, 2018, I received additional information
       in the form of treatment records for Zaidan Abed-Rabuh from December
       1, 2016 through April 1, 2018, the report of Marilyn Yadlowki, M.D. and
       examined the patient on August 21, 2018. The additional information
       does not change my previously-stated opinions.


       Dr. Jones did not have full access to Plaintiff's medical records when she filed her

First Report because Defendants did not provide Plaintiff with all treatment records until

after Plaintiff's expert-report deadline. (ECF No. 52 at 2.) Therefore, it was not possible

for Dr. Jones to incorporate all of Plaintiff's medical records into her First Report.

Similarly, Dr. Jones did not have access to Dr. Yadlowski's expert report when Dr. Jones



                                              -6-
prepared her First Report. It is clear that this new, additional information is appropriate

subject matter for a supplemental expert report.

       Defendants also argue that Dr. Jones should have examined Plaintiff before Dr.

Jones submitted her First Report. (ECF No. 50 at 4.) They argue that "Plaintiff had ample

time to appear for a physical examination with Dr. Jones or another expert, and for

strategic reasons, opted not to do so." (Id.) To the contrary, Plaintiff argues that he was

not available to be examined by Dr. Jones before the expert-report deadline because

Plaintiff lives in the state of Washington and Dr. Jones lives in Bedford, Pennsylvania.

(ECF No. 52 at 3.) The Court accepts Plaintiff's explanation. And given the contents of

Dr. Jones's Supplemental Report, the Court does not find that Plaintiff will gain an unfair

strategic advantage by virtue of the physical examination.

       Moreover, Dr. Jones's Supplemental Report does not add new opinions or

strengthen or deepen the opinions from her First Report.        See In re Asbestos Products

Liability Litig., 289 F.R.D. at 425. Defendants argue that Dr. Jones's Supplemental Report

impermissibly opines that Plaintiff will be unable to return to work as a truck driver.

(ECF No. 50 at 4.) However, Dr. Jones's First Report stated that "[Plaintiff] will not be

able to return to his previous occupation [as a truck driver]." (Id. at 11.) And in her

Supplemental Report, Dr. Jones merely reiterates this opinion. (Id. at 18-19.) Therefore,

the Court finds that Dr. Jones's Supplemental Report does not impermissibly add new

opinions or strengthen the conclusions from her First Report.




                                           -7-
          B.     Dr. Jones's Supplemental Report 1s not Prejudicial Enough to
                 Defendants to be Stricken


          The Court finds that Defendants will not be unduly prejudiced by the submission

of Dr. Jones's Supplemental Report. As previously stated in Section II, the Third Circuit

has created a five-factor balancing test in determining whether a supplemental expert

report should be stricken. Courts must consider: (1) the prejudice to defendants; (2) the

defendants ability to cure the prejudice; (3) the extent to which allowing the amended

report would disrupt the proceedings; (4) whether Plaintiff failed to comply with the

Court's scheduling orders willfully or in bad faith; and (5) the importance of the evidence

at issue. Doyle v. A.C. & S., Inc., 01-MD-875, 2012 WL 6739912, at *4-5 (E.D. Pa. Dec. 27,

2012) (citing ZF Meritor, LLC v. Eaton Corp., 696 F.3d 254,298 (3d. Cir. 2012)).

          Here, an analysis of these factors clearly weighs in favor of allowing Plaintiff to

submit Dr. Jones's Supplemental Report, and against granting Defendants' Motion to

Strike.

          First, it is not clear that Defendants are prejudiced by the Supplemental Report.

The Supplemental Report reaches the same conclusions as Dr. Jones's First Report.

Defendants argue that they are prejudiced by Dr. Jones's Supplemental Report because

they "have already incurred substantial expense in having Plaintiff examined by their

orthopedic expert, serving their expert reports and engaging in the mediation process."

(ECF No. 50 at 4-5.) The Court is not convinced by this argument because Defendants

would have submitted their own expert reports and taken part in mediation regardless of

Dr. Jones's reports.    Moreover, Defendants' expert reports and the mediation process


                                              -8-
would not have been seriously affected by Dr. Jones's Supplemental Report because the

Supplemental Report reached the same conclusions as the First Report, which was

submitted before Defendants' expert reports and the parties' mediation session on August

20, 2018.

       Second, while the Court finds that Defendants are not prejudiced by the

Supplemental Report, Defendants will be able to account for the Supplemental Report by

presenting their own expert testimony.

       Third, accepting Dr. Jones's Supplemental Report will not substantially disrupt the

proceedings here. The parties have already litigated a discovery dispute (see ECF No. 45)

and continued various case-related deadlines (see ECF Nos. 39, 56).    The deadline to file

dispositive motions has not passed and no trial date has been set in this action.

Accordingly, the Court finds that Dr. Jones's Supplemental Report will not substantially

disrupt the proceedings in this case.

       Fourth, the Court finds that Plaintiff did not fail to comply with the Court's

scheduling order willfully or in bad faith. The Court notes that certain medical records

were not available to Dr. Jones when she submitted her First Report because Defendants

had not provided Plaintiff with those records. The Court also finds it plausible that Dr.

Jones was not able to physically examine Plaintiff before the expert-report deadline

because, as previously discussed, Plaintiff lives in Vancouver, Washington, which is more

than 2,000 miles from Dr. Jones's office in Bedford, Pennsylvania. Therefore, Plaintiff did

not fail to comply with the Court's scheduling orders in bad faith, which weighs in favor

of accepting Dr. Jones' s Supplemental Report.

                                           -9-
        Finally, the evidence at issue here is important to this case.     Dr. Jones offers

opinions on crucial issues in this case-the cause of Plaintiff's injuries and his ability to

return to work as a truck driver. Given the importance of these issues, the Court finds

that Dr. Jones's opinion would be markedly incomplete if she were not permitted to

analyze medical records from Plaintiff's post-accident treatment. Accordingly, this factor

also weighs in favor of accepting Dr. Jones's Supplemental Report.

        Taken as a whole, the Court finds that Defendants will not be unduly prejudiced

by Dr. Jones's Supplemental Report, which dictates against granting Defendants' Motion

to Strike.

V.      Conclusion


        The Court finds that Plaintiff's submission of Dr. Jones's Supplemental Report was

permissible under the Federal Rules of Civil Procedure, even though it was untimely

according to the Court's scheduling order. Further, the Court finds that Defendants are

not prejudiced by the Supplemental Report. Therefore, Defendants' Motion to Strike is

DENIED.

        The Court further recognizes that Defendants request an opportunity to depose

Dr. Jones. (ECF No. 50 'I[ 19.) Because the period for discovery has passed (see ECF No.

42), Defendants may file a motion requesting a deposition of Dr. Jones that explains the

reasons why discovery should be reopened to afford them this opportunity. Defendants

shall file this motion no later than November 16, 2018.




                                           -10-
                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ZAIDAN ABED-RABUH,                       )         Case No. 3:17-cv-15
                                         )
             Plaintiff,                  )         JUDGE KIM R. GIBSON
                                         )
      V.                                 )
                                         )
JAGDAT HOOBRAJH, TRINITY                 )
TRUCKING EXPRESS, INC., J & J            )
INTERNATIONAL, LLC, and ST.              )
GEORGE TRUCKING & WAREHOUSE,             )
INC.,                                    )
                                         )
             Defendants.                 )



                                      ORDER

      AND NOW, this                day of November 2018, upon consideration of

Defendants' Motion to Strike the Supplemental Report of Plaintiff's Proposed Expert,

Ruth Jones, D.O. (ECF No. 50) and for the reasons stated in the Court's Memorandum

Opinion, IT IS HEREBY ORDERED that the motion is DENIED.




                                         BY THE COURT:




                                         KIM R. GIBSON
                                         UNITED STA TES DISTRICT JUDGE
